Citation Nr: 1721039	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to December 1988, December 1990 to March 1991, and February 2003 to February 2004 with additional Army National Guard service considered active duty from March 2004 to May 2004 and September 2005 to October 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  Jurisdiction is currently held by the RO in Houston, Texas.     

The Veteran testified before the Board at an October 2014 hearing at the RO in San Antonio, Texas; a transcript of the hearing is of record.  This matter was previously before the Board in December 2014 and June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with VA's duty at assist and obtain records of relevant medical treatment at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  The Veteran testified at the October 2014 hearing that he received VA treatment in 2006 at which a VA provider referred him for a sleep study.  A June 2006 private sleep study is associated with the claims file, but the only VA treatment records of record are a February 15, 2005 new patient note and treatment notes beginning September 28, 2007. No VA treatment records dated 2006 are associated with the file.  Thus, the 2006 VA treatment records must be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding that VA must obtain VA medical records sufficiently identified by the veteran regardless of the records' potential relevance).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify his VA medical treatment, to include treatment in 2006.  Obtain any records not associated with the claims file.  Regardless of the Veteran's response, the AOJ should obtain any records from the VA medical center in San Antonio from February 15, 2005, to September 28, 2007. 

2.  Complete any additional development as warranted, then readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


